internal_revenue_service appeals_office marrows road suite newark de release number release date date date a b lil - certified mail dear taxpayer department of the treasury person to contact employee id number refer reply to ap fe sac mf in re eo revocation tax period s ended form required to be filed employer_identification_number last day to file a petition with the united_states tax_court apro this is a final adverse determination as to your exempt status under sec_501 a of the internal_revenue_code it is determined that you are no longer recognized as exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective date our adverse determination was made for the following reason s it was determined that your activities are not exclusively charitable and that assets of the organization have inured to the benefit of private individuals ie your founders and or officers through the issuance of loans therefore you are not operated exclusively for exempt purposes pursuant to sec_501 of the internal_revenue_code contributions to your organization are not deductible under code sec_170 of the internal_revenue_code you are required to file federal_income_tax retums on the form indicated above you should file these returns within days trom the date of this letter unless a request for an extension of time 's granted file the returns in accordance with their instructions and do not send them to this ctflee processing of income_tax returns and assessment of any taxes due will not be delayed because vou have filed a petition for declaratory_judgment under code sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures formal appeals process etc the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time tixed by law that you have to file a petition in court the taxpayer_advocate can however sce that a tax matter that may not have been resolved through normal channels gets prompt and proper handling f you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter see the enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely charles fisher team manager enclosures notice o b ees te af department of the treasury interna revenue service tax_exempt_and_government_entities_division date legend org name of organization ein ein of organization nn name of individual org taxpayer_identification_number ein form tax_year s ended june xx 200x and 200x person to contact id number contact numbers telephone fax certified mail - return receipt requested dear nn we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position ‘an appeais officer will review your case the appeals_office is independent of the director eq examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt organizaticns appeal procedures for unagreed issues explain how to ar 3eal an internal_revenue_service irs dacision publication also includes information on your iights as a taxpayer and the irs collection process you may a so request that we refer this matter for technical_advice as explained in pustization if we issue a determination_letter to you based on technical_advice ro further administrative appeal is available to you within the irs regarding the issue that was the subject of tha technical_advice letter catalog number 24359f s t if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter dollar_figure ‘lataiog number form 886a epartinent of the treasun - intema revenue service departinent of explanation of items name of taxpayer org ein ein schedule no or jee exhibit 290x xx 200k xx legend org name of organization nn name of individual rr related_organization ur unrelated organization x amount x year ein ein of the organization fn family name primary issue whether the sec_501 tax exempt status of org should be revoked because it is not operated exclusively for tax exempt purposes facts on december x 199x org the trust or the foundation was created via a declaration of trust the declaration entered into by nn and nn each individual being a founder and nn the trustee according to the declaration the trust was created for the purpose of establishing an organization which is described in sec_501 and sec_509 the declaration provides that the trust is irrevocable and the founders expressly waive the right and the power to alter amend revoke or terminate the trust or any of the terms thereof moreover the declaration provides that the founders renounce any power to determine or control the income or principal of the trust estate and that the founders renounce any interest cither vested or contingent including any reversionary_interest or possibility of reverter in the income or principal of the trust estate however the declaration also states that in the event the trust does not obtain tax exempt status under sec_501 and sec_509 the assets of the trust shall go to the fn as a contingent_remainder the deciaration further provides that upon winding up and dissolution of the trust the assets shail be distributed to a non-profit fund foundation or corporation which is organized and operated exclusively for charitable educational religious and or scientific purposes and which has established its tax exempt status under sec_501 however the declaration also expressly provides that i n the event the trustee detenmines in trustee’s sole and complete discretion that the trust fund is too smal to economically administer then in such event the trustee shall distribute the trust fund in ics entirety outright and free of trust to such organization or organizations as described in sec_170 of the internal rev enue code as the frustee in trustee's sole and complete diseretion shall determine in ac jition the declaration provides that cach wear the trustee shall distribute x of the foundation’s nei income to rr rr the ramed primary charity the declaration also provides that in addition to the x distribution to rr each year the trustee shall distribute a total of x6 ote trust's net_income to one or more of the organizations listed on schedule a to the fonn ages department of the treasury - intemal revenue service page -1- ieonee sec_86a deparment of the treasun - intema revenue senice explanation of items schedule no or exhibit 200x xx 200x xx name of taxpayer org ein ein declaration as determined by the foundation’s board_of directors the board or if the board fails to timely act in the sole and absolute discretion of the trustee schedule a to the declaration lists x organizations including rr some of these organizations are identified as affiliated organizations such as the ur and affiliated organizations morcover some of the organizations listed on schedule a such as ur and ur are not publicly supported charities described in sec_509 or a with regard to the board the declaration provides that it shall be the governing body of the trust and that the members of the board shall be determined as follows - - x board member shall be appointed by the primary charity x board members shall be from the class consisting of nn and their descendants the fn during the years at issue the board consisted of the following persons nn nn nn nn and nn moreover pursuant to the declaration the board has the power to remove the trustee by giving written notice signed by two members of the board one of whom must be a member of the fn finally the declaration expressly provides that the trustee is required to render an accounting of the income and principal to the board and rr including a reporting of all receipts disbursements and capital changes made by the foundation on june x 200x based on the representations it made on its application_for exemption the foundation was recognized by the internal_revenue_service the service as exempt from federal_income_tax under sec_501 a as an organization described in sec_501 c the determination_letter also classified the foundation as a supporting_organization described in sec_509 the foundation’s application_for exemption form was filed with the service on april x 209x the application contained financial information for the calendar_year ending december x ‘29 and proposed budgets for the calendar years 200x and 200x the application states that xx dud been contributed to the foundation during 199x and projected that dollar_figurex of contributions would be made to the foundation for each of the years 200x and 200x the application did not hewever contain any information regarding the foundation making any purported loans to its founders i founders who were the sole contributors to the foundation made the tollowing esnurtbutions to the foundation pve olay amount sx form aney - deparonent of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items deparment o ine treasun - intema revenue service exhibit schedule no or org ein ein 20cx xx 200k xx 200x 200x 200x 200x total x x x x x dollar_figurex according to the foundation’s tax returns on form_990 the foundation made the following purported loans to the founders purported loans during fye 200x 200x 200x 200x 200x total amount fye balance dollar_figurex x xx x x dollar_figurex x x x x the founders began receiving the purported loans at issue in may of 200x while the foundation’s application_for exemption was pending each year they allegedly borrowed money trom the foundation as reported on the foundation’s form_990 however no written agreements or other documentation exists that memorialize these purported loans moreover as evidenced by the foundation’s forms for the years at issue the founders have used most of the foundation’s assets for themselves and not for charitable activities or grants according to the founders in response to questions raised in the current examination the loans are purportedly secured_by their home and ajll of the loans are made with the same requirements tor repayment the loans will be repaid with x interest beginning in september 200x the niinimum payment will be dollar_figurex per month until all the loans are paid off each loan is combined with the total loan and therefore extends the time until the total is paid off no additional loans will be given after september 200x the founders make these claims despite the tact that they are unable to produce any documentary_evidence that supports the claims in addition the founders initiaily advised the service in the current examination that the foundation does nut keep minutes of board meetings and that the foundation’s board does not ive any forma meetings in later correspondence however the founders claim that iwihen o2g was formed it was decided by a unanimous vote of the board that the foundation could maxe loans to n at an interest of x these loans will be repaid beginning in september vux however the founders have not produced any board minutes that support this claim form neveu department of the treasury - intemal revenue service page -3- form 886a deparment o the trrasur - intema revenue service explanation of items schedule no or exhibit 200x xx 20cx xx name of taxpayer org ein ein although required to do so by the declaration other than the above self-serving statement of the founders to the service there is no evidence that representatives of any of the supported organizations ever attended or participated in any meetings of the board or had any input or oversight on the investments of the foundation furthermore there is no evidence that any financial reports were made to any of the supported organizations fn claim to have partly repaid the loans at issue they claim to have made dollar_figurex of payments on these purported loans since september 200x however the repayments have not been according to the terms of the loans as described above since the repayments have not been on a monthly basis moreover fn have not provided the service with any evidence that shows that these repayments were not later retransferred back to them fn provided some bank records that showed that monies were transferred from their personal account into the foundation’s bank account however complete bank records were not provided to the service the service was therefore unable to verify that these monies were not re-transferred to or for the benefit of fn accordingly to date fn have not established that they have repaid any portion of the loans at issue because the loans at issue are not memorialized and do not have the common characteristics of bona_fide loans the service has determined that they are in fact transfers of the foundation’s assets this determination ts set forth in the discussion below the foundation’s form_990 and its work papers for 200x and 200x reflect the following ty200x ty ty200k contributions dividends tnlerest gain loss on sale of assets dollar_figurex xx dollar_figurex xx x dollar_figurex dollar_figurex x dollar_figurex totul revenue grants legal fees accounting fees bank charges reimbursements otal expenses froess deficid for your ie foon ajnereesy hes dollar_figurex 3x dollar_figurex dollar_figurex sx dollar_figurex sx _ sx sx sx - sx 3x dollar_figurex sx dollar_figurex _ dollar_figurex sx dollar_figurex dollar_figurex sx dollar_figurex sx dollar_figurex sx department of the treasury - intemal revenue service page -4- department of the treasury - interna revenue service explanation of items ' schedule no or exhibit form 886a - name of taxpayer org 290k xx 200k xx ein ein balance_sheet end of year the following are the foundation’s assets per its forms ty200x ty 200x ty200x cash loans receivable investments - securities dollar_figurex x x dollar_figurex x x dollar_figurex x x total assets dollar_figurex dollar_figurex sx during the years at issue the foundation purported to make the following grants 200x-07 200x-07 ur ur total xx total the grants to ur for the years 200x and 200x were made from fn’ personal checking account fn have provided evidence in the form of acknowledgement letters from rr showing payments from their checking account were made on behalf of the foundation according to fn the dollar_figurex grant to rr was made with money they reported on the foundation’s fiscal_year ending july x 200x form_90 as having been borrowed from the foundation in may 200x the dollar_figurex grant to rr was made in september 200x that the on april x 200x ur’s tax exempt status was revoked effective january x 200x law rc sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific tesuing for public safety literary or educational_purposes or for the prevention of cruelty to eh idren or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda form sec_86 apres department of the treasury - int nue service page -5- form_886 a department of the treasur - intemal revenue sensce explanation of items schedule no or exhibit name of taxpayer org ein ein 20cxk xx 200k xx 200x xx x xx or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office treas reg dollar_figure1 c -1 c provides that an organization will be regarded as ‘operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net carnings inure in whole or in part to the benefit of private shareholders or individuals the term private_shareholder_or_individual is defined in sec_1_503_a_-1 as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 see also 92_tc_1053 when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes 477_f2d_340 cir operating for the benetit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose v_bn in 505_f2d_1068 cir the court held that sec_301 imposes three requirements for exemption the entity must be organized and operated exclusively for charitable pumoses no part of its net_earnings mayv inure to the benefit of a private indisidual or shareholder and it cannot engage in certain lobbying and politcal activities moreover the court stated that net_earnings as used in sec_501 may occlude more than the term net profits as shown by the books of the organization or the doifcrence hetween gross_receipts and disbursements in dollars ‘earnings may inure to an form soo- nestas qty deparunent of the trvasury - intemal revenue service - page -6- fons sec_864 department of the rasan - intemma revenue service schedule nio or explanation of items name of taxpayer exhibit 20ck xx 20ck xx org ein ein taxation dollar_figure pincite ed individuals reap commercial benefits trom the operation of the instrumentality though they do not do so by direct_acquisition or payment over to them of its earnings the eamnings may nevertheless ‘inure’ to their benefit’ within the intendment of such phrasing so as to destroy the exempt status ’ id at t fa particular individual or a limited number of in 73_tc_196 aff'd 631_f2d_736 the tax_court held that when an organization’s investments are dictated in part by the needs of private interests it cannot be said that the organization was operated exclusively for the public benefit cir in 412_f2d_1197 ct_cl the court stated that loans to an organization’s founder or substantial_contributor can constitute inurement that is prohibited under sec_501 in that case the church made loans to its founder and his family and failed to produce documentation that demonstrated that the loans were advantageous to the church the church also failed to produce documentation to show that the loans were repaid significantly the court stated that the very existence of private source of loan credit from an organization's earnings may itself amount to inurement of benefit in church of world peace inc v commissioner tcmemo_1994_87 aff'd a f t r 2d ria cir the tax_court held that a church did not operate exclusively for exempt purposes because the church facilitated a circular tax-avoidance scheme the facts showed that individuals made contributions to the church and claimed charitable_contribution deductions the court found that the church then returned the money to the individuals claiming that the payments were for housing allowances and reimbursement of expenses the court further found that such payments were in fact unrelated to the church’s operations revrul_67_5 1967_1_cb_123 held that a foundation controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his tamily therctore the foundation was not entitled to exemption from federal_income_tax under section so t c in vinikoor v commissioner tcmemo_1998_152 the tax_court held that the determination ot whether a transfer was a loan made with a real expectation of repayment and an intention to enforce the debt cepends on all the facts and circumstances including whether there was a promissory note or other evidence_of_indebtedness interest was charged there wus securt's or collateral there was a fixed maturity_date a demand for repayment was made sy any actual repavinent was made the transferee had the ability to repay any records y pom 5806-a revitos an re department of the treasury - intemal revenue senice a - dauo-_7 rage rane a department of the treasum - lnremai revenue service explanation of items name of taxpayer org ein ein ' schedule no or exhibit 200x xx 20cx xx y07y - vorn yy maintained by the transferor and’or the transferee reflected the transaction as a loan and the manner in which the transaction was reported tor federal tax purposes is consistent with a loan government’s position the sec_501 tax exempt status of org the foundation should be revoked because it is not operated exclusively for tax exempt charitable purposes more than an insubstantial part of the foundation’s operation is to serve the financial needs of its founders nn and nn there is no evidence that the loans at issue have benefited the foundation in any manner since repayment of the loans was not purportedly required until september 200x the foundation was not receiving any income from the loans to make grants to its supported organizations moreover there is no credible_evidence that the terms of the loans to fn were considered by the entire board_of directors the board or that the purported loans were reviewed by anyone acting in the interests of charity although fn have provided the internal_revenue_service with a statement dated may x 200x stating the board approved the loans when the foundation was formed this approval is not documented in any minutes of the board there is also no evidence that the foundation made any attempts at collection when fn failed to repay the loans according to their purported terms there is no evidence that an independent third party lender would have made a loan on these terms - undocumented unsecured and at a x interest rate with interest not being charged or collected fn claim to have partly repaid the loans but not as scheduled the purported repayments did not start in september 200x as they claim the loans required but instead began in november 200x in addition fn have not complied with the purported term of the loans that payments are to be monthly instead fn have haphazardly paid when they wanted in various amounts fn claim to have made six repayments in the total amount of sx however fn have not provided evidence that shows that the amounts they claim to have repaid were not retrunsferred back te them at some later date accordingly to date fn have not established that they have repaid any portion of the loans in addition the transactions at issue do not in fact appear to be bona_fide loans the transactions wail to meet most of the characteristics required for them to be bona_fide loans as set forth in the virxvor vy cominissioner tcmemo_1998_152 the purported loans are not evidenced by any ub pe uf note there is no amortization schedule or a set schedule of regular or minimum payments fall to report any increase in the loan amounts based on the accrual of interest in addition wtiouga fn c aim that the loans are secured_by their home they have not produced any inovtase or deed_of_trust that supports this claim although fn claim that the loans ure at x’ a interest the foundation’s tax returns in fact as evidenced by the various statements borm lhev dollar_figure department of the tivasury - itemal revenue service pace -8- een sec_86a deparment of the career - intema revenue service schedule no or explanation of items name of taxpayer org ein ein exhibit 2cck xx 2ock xx fn have made to the service during this examination the loans do not have a fixed maturity_date for repayment since e ach loan is combined with the total joan and therefore extends the time until the total is paid off accordingly the transactions at tssue do not qualify as loans but instead appear to be transfers of the foundation’s assets to fn moreover in making these undocumented and unsecured loans it does not appear that any attempt was made by the board or the trustee to ensure the foundation’s assets or income was protected in fact the transactions at issue involved almost all of the assets of the foundation and since no payments on the purported loans were due until september 200x the loans deprived the foundation of assets that could generate income for grants to its supported organizations accordingly these loans were detrimental to the foundation’s exempt_purpose as illustrated in the following table most of the assets of the foundation are reported on its form_990 as receivables from nn and nn 200x 200x 200x loaned to founder total assets loans as a percent of assets charitable grants as a percent of assets at the end of each of these years there was either no grants given or below x of the total assets the foundation ts controiled by nn and it has been primarily operated as a source of funding for nn and nn fn are abic to use the foundation’s funds as if the funds were their own which is detrimental to the fourdation while the foundation has distributed dollar_figurex to ur the foundation transferred a much larger umount of its funds to fn accordingly it is operated for a substantial 2on-exempt purpose see revrul_67_5 1967_1_cb_123 a cnarity’s assets are required to be irrevocably dedicated to charitable purposes treas reg l sud en -1 o the tnurement prohibition serves to prevent the individuals who operate the chanity fom siphoning off any ofa charity’s income or assets for personal_use the assets back to fn purportedly as loans but as loans that do not require payments fer a substantial period of time and or loans that fn do not comply with the terms of the foundation breached the dedication requirement and its assets have inured to the benefit of fn by transferring sss form dollar_figure-anev aes deparunent of the treasury - ntemal revenue serice oe -9- page -9 form 886a deparment ot the treasury intema revenue service explanation of items schedule no or exhibit 200k xx 200x xx name of taxpayer org ein ein although the inurement prohibition is stated in terms of net_earnings it applies to any of a charity's assets that serve the interests of its private shareholders 505_f2d_1068 cir the transfer of funds directly to fn serves the financial interests of fn facts that show a charity’s investments are decided in part by the needs of private interests indicate the charity may not be operated exclusively for exempt purposes 73_tc_196 aff'd 631_f2d_736 cir even if the transaction is characterized as an investment when a charity’s investments are decided in part by the needs of private interests the charity is not operating exclusively for exempt purposes western catholic church t c pincite the foundation’s assets have inured to the benefit of fn the very presence of a private source of loan credit may amount to inurement 412_f2d_1197 ct_cl the loans at issue promote private rather than charitable purposes id accordingly the exempt status of the foundation should be revoked because it is operated for substantial non-exempt purposes taxpayer’s position taxpayer’s is position unknown conclusion accordingly the sec_501 exempt status of org the foundation should be revoked effective december x 199x because it does not operate exclusively for exempt purposes the foundation’s assets inured to and it served the private interests of its creators the foundation transferred most of its assets to its founders fn therefore the foundation failed to operate exclusively for exempt purposes retroactive revocation is appropriate because the foundation’s operations were matcrially different from the representations that it made in its application_for exemption it did not state in its application that almost all of its assets would be transferred to its founders form 104i u s income_tax return for estates and trusts should be filed for tax years ending july x 200x 200x 200x and 200x subsequent returns are due no later than the x day of the x month following the close of the trust’s accounting_period h j o returns should be sent to the following mailing address alternative issue whether crg should be reclassified as a private_foundation - foun rev tns va department of the treasury - internal_revenue_service sora _ i page -10- foot 886a department o the treasury - intemai revenue service schedule no or explanation of items exhibit name of taxpayer org ein ein 200k xx 200k xx facts see facts under primary issue law sec_1_509_a_-4 regarding the organizational_test an sec_509 organization must meet provides jn general -an organization is organized exclusively for one or more of the purposes specified in sec_509 only if its articles of organization as defined in sec_1_501_c_3_-1 i limit the purposes of such organization to one or more of the purposes set forth in sec_509 do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision i of this subparagraph iii state the specified publicly supported organizations on whose behalf such organization is to be operated within the meaning of paragraph d of this section and iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph sec_1_509_a_-4 regarding the operational_test a sec_509 organization must meet provides permissible benesiciaries -a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations hereinafter referred to as the operational test’ only if it engages solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments to or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization a supporting_organization may alsu tor example make a payment indirectly through another unrelated organizauion to a member of a charitable_class benefited by a specified publicly_supported_organization but only if such a payment constitutes a grant to an individual rather than a grant to an organization in determining whether a grant is indirectly to an individual rather than to an organization the same standard shall be applied as in dollar_figure45-4 a of this chapter snnilarly an organization will be regarded as operated exclusively to support or oenefit one ur more specified publicly supported organizations even if it supports or benefits an organization other than a private_foundation which is described in sec_501 and form 886-a rovdo3 department of the treasury - ntemal revenue service page -11- ieee 886a department of the treasun - interna revenue service explanation of items name of taxpayer schedule no or exhibit ney 20sk xx 2ook xx paay org ein ein is operated supervised or controlled directly by or in connection with such publicly supported organizations or which is described in sec_51 a b however an organization will not be regarded as operated exclusively if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations permissible activities -a supporting_organization is not required to pay over its income to the publicly supported organizations in order to meet the operational_test it may satisfy the test by using its income to carry on an independent activity or program which supports or benefits the specified publicly supported organizations all such support must however be limited to permissible beneficiaries in accordance with subparagraph of this paragraph the supporting_organization may also engage in fund raising activities such as solicitations fund raising dinners and unrelated_trade_or_business to raise funds for the publicly supported organizations or for the permissible beneficiaries sec_1_509_a_-4 regarding the nature of relationships required for sec_509 organizations provides jn general - sec_509 describes the nature of the relationship required between a sec_501 organization and one or more publicly supported organizations in order for such sec_501 organization to qualify under the provisions of sec_509 to meet the requirements of sec_509 an organization must be operated supervised or controlled by or in connection with one or more publicly supported organizations if an organization does not stand in one of such relationships as provided in this paragraph to one or more publicly supported organizations it is not an organization described in sec_509 types of relationships - sec_509 sets forth three different tvpes of relationships one of which must be met in order to meet the requirements of subparagraph of this paragraph thus a supporting_organization may be operated supervised or controlled by ii supervised or controlled in connection with or iit operated in connection with one or more publicly supported organizations requirements of relationships -although more than one type of relationship may exist in any one case any relationship desernbed in sec_509 must insure that the supporting_organization will be responsive to the needs or demands of one or more publicly supported organizations and form age ‘ - a - ye depaitment of the treasurv - inemal revenue service page -12- department of the treasury - intemal revenue service explanation of items form 886a name of taxpayer org ein ein schedule no or exhibit 200k xx 200x xx ii the supporting_organization will constitute an integral part of or maintain a significant involvement in the operations of one or more publicly supported organizations general description of relationships -in the case of supporting organizations which are operated supervised or controlled by one or more publicly supported organizations the distinguishing feature of this type of relationship is the presence of a substantial degree of direction by the publicly supported organizations over the conduct of the supporting_organization as described in paragraph g of this section in the case of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of all organizations involved such as the presence of common directors as described in paragraph h of this section in the case of a supporting_organization which is operated in connection with one or more publicly supported organizations the distinguishing feature is that the supporting_organization is responsive to and significantly involved in the operations of the publicly_supported_organization as described in paragraph of this section sec_1_509_a_-4 provides guidance on the meaning of operated supervised or controlled by as follows i each of the items operated by supervised by and controlled by as used in sec_509 presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationship required under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations ii a supporting_organization may be operated supervised or controlled by one or mere publicly supported organizations within the meaning of sec_509 even though its governing bedy 1s not compnsed of representatives of the specified publicly supported organizations for whose benefit tt 1s operated within the meaning of sec_809 a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 and be operated for the benctfit of’ one or more different publicly supported organizitions within the meaning of sec_509 only ifit can be oe -_ departament of the treasury - internal_revenue_service on fonn arev os page - faeyape sec_86a - intema revenue senice deparment of the cietea schedule no or narne of taxpayer org ein ein explanation of items exhibit 200k xx 200k xx demonstrated that the purposes of the former organizations are carried out by benefiting the latter organizations sec_1_509_a_-4 provides guidance on the meaning of supervised or controlled in connection with as follows in order for a supporting_organization to be supervised or controlled in connection with one or more publicly supported organizations there must be common supervision or control by the persons supervising or controlling both the supporting_organization and the publicly supported organizations to insure that the supporting_organization will be responsive to the needs and requirements of the publicly supported organizations therefore in order to meet such requirement the control or management of the supporting_organization must be vested in the same persons that control or manage the publicly supported organizations a supporting_organization will not be considered to be supervised or controlled in connection with one or more publicly supported organizations if such organization merely makes payments mandatory or discretionary to one or more named publicly supported organizations even if the obligation to make payments to the named beneficiaries is enforceable under state law by such beneficiaries and the supporting organization's goveming instrument contains provisions whose effect is described in sec_508 and b such arrangements do not provide a sufficient connection between the payor organization and the needs and requirements of the publicly_supported_organization to constitute supervisions or control in connection with such organizations treas reg dollar_figure9 a -4 provides guidance on the meaning of operated in connection with as follows general_rule except as provided in subdivisions il and iii of this subparagraph and subparagraph of this paragraph a supporting_organization will be considered as heing operated in connection with one or more publicly supported organizations only if it meets the responsiveness test which is defined in subparagraph of this paragraph and the integral part test which is defined in subparagraph of this paragraph responsiveness test for purposes of this paragraph a supporting_organization will be considered to meet the responsiveness test if the organization 1s responsive to the needs or demands of the publicly supported organizations within the meaning of this subparagraph in order fonn 86-a revtus deparunent of the treasury - intemal revenue service page -14- oon a depanment or ue treasusy - intemas revenue senice explanation of items i schedule no or _ exhibit j 200k xx 200k xx es name of taxpayer org ein ein to meet this test either subdivision ii or subdivision i11 of this subparagraph must be satisfied ay one or more officers directors or trustees of the supporting_organization are elected or appointed by the officers directors trustees or membership of the publicly supported organizations b one or more members of the governing bodies of the publicly supported organizations are also officers directors or trustees of or hold other important offices in the supporting organizations or c the officers directors or trustees of the supporting_organization maintain a close and continuous working relationship with the officers directors or trustees of the publicly supported organizations and d by reason of a b or c of this subdivision the officers directors or trustees of the publicly supported organizations have a significant voice in the investment policies of the supporting_organization the timing of grants the manner of making them and the selection of recipients of such supporting_organization and in otherwise directing the use of the income or assets of such supporting_organization a the supporting_organization is a charitable_trust under state law b each specified publicly_supported_organization is a named beneficiary under such charitable trust's governing instrument and c the beneficiary organization has the power to enforce the trust and compel an accounting under state law integral part test general_rule for purposes of this paragraph a supporting_organization will be considered to meet the integral part test if it maintains a significant involvement in the operations of one or more publicly supported organizations and such publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides in order to meet this test either subdivision or subdivision iii of this subparagraph must be satisfied n the activities engaged in for or on behalf of the publicly supported organizations are activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting - form dollar_figure-agestoy departnent of the treasury - intemmal revenue service page -15- departmen of the treasun - tntema revenue service explanation of items form sec_86 a name of taxpayer org ein ein schedule no or exhibit a 20ck xx 2cck xx organization would normally be engaged in by the publicly supported organizations themselves iti aj the supporting_organization makes payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations is sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect to such supporting_organization except as provided in b of this subdivision the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization's total support so as to insure such attentiveness in applying the preceding sentence if such supporting_organization makes payments to or for_the_use_of a particular department or school of a university hospital or church the total support of the department or school shall be substituted for the total support of the beneficiary organization b even where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary organization's total support the amount of support received from a supporting_organization may be sufficient to meet the requirements of this subdivision if it can be demonstrated that in order to avoid the interruption of the carrying on of a particular function or activity the beneficiary organization will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the supporting_organization or the beneficiary organization earmarks the support received from the supporting_organization for a particular program or activity even if such program or activity is not the beneficiary organization's primary program or activity so long as such program or activity is a substantial one all pertinent factors including the number of beneficiaries the length and nature of the relationship between the beneficiary and supporting_organization and the purpose to which the funds are put as illustrated by subdivision b and c ot this subparagraph will be considered in determining whether the amount of support received by a publicly supported beneficiary organization is sufficient to insure the attentiveness of such organization to the operations of the supporting_organization normally the attentiveness of a beneficiary organization is motivated by reason of the amounts received from the supporting_organization forn o86- arev tos oc’ department of the treasury - intemal revenue service page - esnr 886a department o the treasum internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit 20ck xx 200x xx ein ein thus the more substantial the amount_involved in terms of a percentage of the publicly supported organization's total support the greater the likelihood that the required degree of attentiveness will be present however in determining whether the amount received from the supporting_organization is sufficient to insure the attentiveness of the beneficiary organization to the operations of the supporting_organization including attentiveness to the nature and yield of such supporting organization's investments evidence of actual attentiveness by the beneficiary organization is of almost equal importance an example of acceptable evidence of actual attentiveness is the imposition of a requirement that the supporting_organization furnish reports at least annually for taxable years beginning after date to the beneficiary organization to assist such beneficiary organization in insuring that the supporting_organization has invested its endowment in assets productive of a reasonable rate of return taking appreciation into account and has not engaged in any activity which would give rise to liability for a tax imposed under sec_4941 sec_4943 sec_4944 or sec_4945 if such organization were a private_foundation the imposition of such requirement within days after date will be deemed to have retroactive effect to date for purposes of determining whether a supporting_organization has met the requirements of this subdivision for its first two taxable years beginning after date the imposition of such requirement is however merely one of the factors in determining whether a supporting_organization is complying with this subdivision and the absence of such requirement will not preclude an organization from classification as a supporting_organization based on other factors e however where none of the beneficiary organizations is dependent upon the supporting_organization for a sufficient amount of the beneficiary organization's support within the meaning of this subdivision the requirements of this subparagraph will not be satisfied even though such beneficiary organizations have enforceable nghts against such organization under state law revrul_76_208 1976_1_cb_161 held that a charitable_trust described in sec_501 did not satisfy the substantially_all requirement of the integral part test set forth in sec_1 a - c11 a of the regulations and was therefore not a supporting_organization the trust instrument provided that percent of the trust income was to be distributed annually to a specified church with the remaining percent to accumulate until the original corpus doubled at which tune the entire annual income was to be distributed to the church the service also stated that tor purposes of the integral part test the term substantially_all mean sec_85 percent or more treas reg dollar_figure9 a -4 regarding control by disqualified persons provides form dollar_figure- acres n3 department of the treasury - internal_revenue_service page -17- foun a department of the treasur’- intema revenue service schedule no or explanation of items exhibit 255x xx 200x xx name of taxpayer org ein ein in general -under the provisions of sec_509 a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations if a person who 1s a disqualified_person with respect to a supporting_organization such as a substantial_contributor to the supporting_organization is appointed or designated as a foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person will be regarded as a disqualified_person rather than as a representative of the publicly_supported_organization an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the mght of any substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization except as provided in subparagraph of this paragraph a supporting_organization will be considered to be controlled directly or indirectly by one or more disqualified persons if the voting power of such persons i sec_50 percent or more of the total voting power of the organization's governing body or if one or more of the total voting power of the organization's governing body or if one or more of such persons have the right to exercise veto power over the actions of the organization thus if the governing body of a foundation is composed of five trustees none of whom has a veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation will not be considered to be controlled directly or indirectly by one or more disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization's holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting rights with respect to stocks in which members of its governing body also have some interest will be taken into consideration in determining whether a disqualitied person does in fact indirectly control an organization department of the treasury - internal_revenue_service form 886-arev t63 page - eon departine of the treasur’ - inrema revenue service schedule no or a explanation of items name of taxpayer org ein ein exhibit 20cx xx 200k xx government’s position f its cxempt status is not revoked org the foundation should be reclassified as a private_foundation due to congressional concerns about wide-spread abuses of their tax-exempt status by private_foundations private_foundations were defined and subjected to significant regulations and controls by the tax reform act of the definition of a private_foundation is intentionally inclusive so that all organizations exempted from tax by sec_501 are private_foundations except for those specified in sec_509 through roe foundation charitable_trust v commissioner tcmemo_1989_566 603_f2d_1274 cir the foundation currently is excepted from private_foundation_status because it is currently classified as a supporting_organization which is described in sec_509 public_charities organizations described in sec_501 that meet the requirement of sec_509 or are excepted from private_foundation_status on the theory that their exposure to public scrutiny and their dependence on public support keep them from the abuses to which private_foundations are subject supporting organizations are similarly excepted from private_foundation_status supporting organizations are excepted if they are subject_to the scrutiny of public_charities that provide sufficient oversight to keep supporting organizations from the types of abuses to which private_foundations are prone quarrie f 2d pincite sec_509 organizations must meet all three of the following tests organizational and operational tests under sec_509 relationship_test under sec_509 disqualified_person control test under sec_509 overall these tests are meant to ensure that a supporting_organization is responsive to the needs of a public charity and intimately involved in its operations that the public charity or publicly_supported_organization is motivated to be attentive to the operations of the supporting_organization and that it is not controlled directly or indirectly by disqualified persons organizational and operational tests the foundation is not organized to benefit one or more specified publicly supported organizations pursuant to sec_1_509_a_-4 iii and iv an organization’s governing instrument must state the specified publicly_supported_organization s on whose behalf the organization 1s to be operated and cannot expressly empower the organization to support or benefit any organizations other than the specified publicly_supported_organization s the fornn ac rev department of the treasury - internal_revenue_service page -19- schedule no or _ exhibit 200x xx 200k xx fon 886a deparment o the treasun - intema revenue service explanation of items name of taxpayer org ein ein dissolution clause of the foundation’s declaration of trust the declaration allows distributions to organizations other than the specified publicly supported organizations upon termination of the foundation and the declaration’s final distribution clause expressly empowers the trustee in his sole and complete discretion to distribute trust assets to any organization described in sec_170 furthermore the trustee can determine in his sole and complete discretion that the trust fund is to small to economically administer and distribute the trust fund outright to any sec_170 organization he determines accordingly the possible beneficiaries are not limited to the rr rr or to the organizations specified on schedule a of the declaration and therefore the organizational_test is not met see quarrie supra holding that the organizational_test was not satisfied where the trustee had the power to substitute beneficiaries when in the judgment of the trustee the uses of the named beneficiaries became unnecessary undesirable impracticable impossible or no longer adapted to the needs of the public in addition the operational_test set forth in sec_1_509_a_-4 is not satisfied a supporting_organization will be regarded as operated exclusively to support a specified publicly_supported_organization s only if it engages in activities which support or benefit the specified publicly supported organizations s the foundation has served the private interests of the founders nn by transferring almost all of its assets to the founders relationship_test as set forth in sec_1_509_a_-4 there are three permissible relationships a operated supervised or controlled by b supervised or controlled in connection with and c operated in connection with one or more publicly supported organizations the relationships operated supervised or controlled by and supervised or controlled in connection with presuppose a substantial degree of direction over the policies programs and activities of the supporting_organization by a publicly_supported_organization the operated supervised or controlled by relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of the publicly_supported_organization the supervised or controlled in connection with relationship is established by the fact that there is common supervision or control by the persons supervising or controlling both the supporting and the publicly supported organizations ie that control or management of the supporting_organization is vested in the same persons that control or manage the publicly_supported_organization in the present case while the facts indicate that there was no substantial control or direction over tie policies or activities of the foundation by rr or any other named supported_organization on form aires department of the treasury - intemal revenue service page -20- form 886a department of the treasury- intema revenue service explanation of items schedule no or exhibit name of taxpayer org ein ein 200k xx 200k xx paper the requirements to satisfy the first relationship have been met of the five board members three are appointed by the primary charity rr disqualified_person control test all facts and circumstances are taken into consideration sec_1_509_a_-4 provides that for purposes of sec_509 an organization will be considered controlled if the person by reason of his position or authority may require the organization to perform any act which significantly affects its operations or prevents such organization from performing such act in determining whether a disqualified_person controls an organization id as founders substantial contributors and or officers of the foundation nn are disqualified persons other than the self-serving statements of the founders there is no evidence that the members of the foundation’s board_of directors the board that were appointed by rr ever attended or participated in board meetings or that any board meetings were ever held to discuss the financial operational and governance decisions of the foundation rather the evidence developed thus far indicates that if in fact any board meeting were held to discuss such matters the members of the board deferred such decisions to the founders accordingly control and management of the foundation was primarily vested with the founders and not with the appointed directors although there are three other individuals listed as members of the board there is no evidence indicating that these other board members were involved in any way with the investment policies activities and or governance of the foundation thus the foundation is controlled by disqualified persons within the meaning of sec_1_509_a_-4 taxpayer’s position taxpayer’s position is unknown conclusion accordingly if its exempt status is not revoked the foundation should be reclassified as a private_foundation because it does not qualify as a supporting_organization under the requirements set forth in sec_1_509_a_-4 through j form_990-pf return of private_foundation should be filed for the tax years ending july x 200x through july x 200x subsequent returns are due no later than the x day of the x month following the close of the foundation’s accounting_period send your retums to the following address note form_990-pf is required for each tax_year unti private_foundation_status is terminated under rc form 886-arev department of the treasury - internal_revenue_service page -21- iron 886a deparment of the treasury - intema revenuc service explanation of items schedule no or exhibit name of taxpayer org ein ein 200x xx 20ck xx this determination is effective beginning december x 199x retroactive reclassification is appropriate because the foundation did not state in its application that it would operate primarily tor the benefit of its founders and that it would be controlled by its founders form ajrev -08 department of the treasury - intemal revenue service page -22-
